DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1, 2, 7-10 and 14-19 are pending upon entry of amendment filed on 8/5/22.

3.	      Applicant’s IDS filed on 2/22/22 and 4/28/22 have been acknowledged.

4.	The following rejection remains.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 2, 7-10 and 14-19 stand rejected under 35 U.S.C. 103(a) as being unpatentable over EP 2,743,238 (of record) in view WO2011/116090(of record) for the reasons set forth in the office action mailed on 2/7/22.

The ‘238 publication teaches the identical PEGylated anti-NGF antibody at 1-10mg/ml in 0.1M sodium phosphate buffer in the presence of 0.2M arginine as recited in claims 1, 2, 7-10 ([0023-0025], [0039], [0085], [112]) as well as the same method of stabilizing this PEGylated anti-NGF antibody ([0044, 0056, 112]) as relates to claims 18-19.

However, the ‘238 publication does not teach use of the pH equivalent citrate buffer, nor the addition of surfactants, such as polysorbate 80.

The ‘090 publication teaches stable liquid pharmaceutical compositions of 1-240 mg of anti- NGF antibodies comprising 5-60 mM buffers of pH 5.0, which includes use of the equivalent buffer citrate (e.g., pgs. 2, 3, 7, 14, 18-19, 20 & 27; as it relates to claims 1-6, 7, 8, 14 & 19) as well as 0.01-0.1% surfactant, polysorbate 80 (e.g., pgs. 2, 8 & 21; as it relates to claims 1, 2, 11- 13 & 19), and 20, 40, 70 or 80 mg of the isotonic sugars, sucrose or trehalose, or the isotonic polyols, mannitol, xylitol, threitol and sorbitol (e.g., pgs. 7-8 & 27; as it relates to claims 1, 9, 10 & 19). Lyophilized preparations are also taught by the ‘690 publication on pages 3, 19-21 & 27; thereby, meeting the additional limitations of claim 7.

It would have been obvious to one of ordinary skill in the art at the time of Applicants’ invention to optimize the stability of the anti- NGF antibody pharmaceutical formulations taught by the ‘238 publication by simple substitution of sodium phosphate for equivalent pH citrate buffer, along with addition of preferred additional stabilizing surfactant polysorbate 80 taught by the ’090 publication to the PEGylated anti- NGF antibody taught by the ‘238 publication with a reasonable expectation of success, because optimizing and stabilizing antibody formulations is routinely practiced within the art.

In other words, combining known and equivalent buffers, such as equivalent pH citrate buffer, as well as additional of more stabilizing agents to antibody formulation taught by the ‘090 publication, is obvious because they perform the same buffering function/ stabilizing capacity with a reasonable expectation of success. Taken a different way, the concentration of antibodies and buffers of the ‘238 and the ‘090 publications anti-NGF antibody formulations are result effective parameters amenable to routine optimization that are easily adjustable on what constitutes an effective amount and type of a buffer as well as more stabilized anti-NGF antibody pharmaceutical formulations which includes antibody formulation of the ‘238 publication.

Applicant’s response filed on 8/5/22 has been fully considered but they were not persuasive.

Applicant has asserted that the combination of the references does not result in the currently amended claimed invention.  The recitation of “increased amount of acidic related substances after storage at 25oC for 4 weeks is 8% or less” is not suggested or taught by the combinations of the references.  Applicant has further asserted that the ‘238 publication fails to teach the citrate buffer and the ‘090 publication fails to teach the Fab’ fragment and histidine is deemed critical.  Further, there is no motivation to combine these references as the claimed invention exhibits unexpected results in stabilization and no reasonable expectation of success in combining the references.

IN addition, Applicant uses Table 10-13 F1-3 as basis for unexpected results showing less than 8% or less acid related substances after storage at 25oC for 4 weeks (note 10mM citrate and 0.02% polysorbate used).

However, Tables 30-32 of the ‘090 publication shows stability in 15mM citrate after 6 months at 25oC showing greater than 95% monomer contents. Given that the term “acidic related substances” in specification p.6-7 reads on any substances that eluted faster than a major component by eIF, the acidic peak shown after 3 months or 6 months is less than 2% shown by the Table 2 indicating much more stringent data.  Therefore, Applicant’s reliance based on the unexpected results does not overcome clear and convincing evidence of obviousness.

Unlike Applicant’s assertion, the PEGylated NGF antibody Fab’fragment is taught by the ‘238 publication teach the identical antibody, and its general stabilization. Nonetheless, by arguing the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants’ assertion that “each protein may behave differently in terms of stability in the presence of a certain excipient, such as a certain buffer” [emphasis added] is immaterial to the pending rejection, which is alternatively based upon direct evidence, and not suppositions.
Applicants then argue about the teachings the inserts of the therapeutic antibodies teaching away from using citrate buffers.  Note, the inserts of the commercial antibodies are not part of the pending rejection.  Regardless, none of the commercial antibodies relates PEGylated NGF fragment and the discussion is not relevant to the pending rejection, and because formulations of generally known antibody or the stabilization in Daugherty reference is not analogous art (not related to PEGylated NGF antibody), which alternatively relies upon the properties of anti-NGF antibody formulations (i.e., the protein recited in the current claims and the analogous NGF formulations discussed in the references of record).
Further, the only comparison between use of the phosphate buffer in the ‘238 publication and those listed in Table 13 is the comparison of sample “F-6” (citric acid) to sample “F-8” (phosphoric acid), yet at a pH of 6.0, where use of phosphoric acid as a buffer (F-8) is actually indicated as being more stable than use of citric acid as a buffer at pH 6.0 (F-6), in contrast to Applicant’s assertions and their inaccurate conclusion on page 10 of the response that “at a given pH, the presence of citric acid in the composition improves its stability...”.
In addition, Tables 11 and 12 of the instant specification alternatively support the Examiner’s obviousness rejection, which is simply the substitution of one appropriate buffer for another in the recited pH range (i.e., “pH of 4-5.5”), as indicated by the measurement of the more accurate stability parameters of fewer multimers and fewer degradation products (see Tables 11 & 12, respectively); which is consistent with the instant specification’s definition of stability in pp# [0012]. For example, at pH 4.9 the claimed antibody exhibits nearly identical or even better stability in an acetic acid buffer (sample “F-9”) than formulations using citric acid buffer (i.e., sample “F2”), in contrast to that argued by Applicants. Thus, in contrast to Applicants’ picking and choosing what results may putatively support their position, the data presented from
 Applicants’ own specification alternatively supports the rejection of record. In other words the evidence, when taken as a whole, suggests that there is nothing special nor unexpected about use of citrate buffer to stabilize NGF antibodies in the claimed pH range. Accordingly, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). M.P.E.P. § 716.01(b).
Nonetheless, the ‘238 publication teaches the identical PEGylated antibody, as claimed here, as well as methods of stabilizing this PEGylated anti-NGF antibody, and therefore, the ‘238 publication is the closest prior art, which meets all claim limitations, except for formulation in citrate buffer.
In conclusion, consistent with that held by the Supreme Court in KSR International Co. v. Teleflex Inc. et al (82 USPQ2d 1385 (2007)), simple substitution of one known, equivalent element for another [i.e., substituting sodium phosphate buffer for sodium citrate buffer] to obtain predictable results [i.e., “method of stabilizing a... NGF antibody... by adjusting pH to 4 to 5.5 with a pharmaceutically acceptable buffer” ], or the combining of prior art elements [i.e., adding stabilizing surfactants, such as polysorbate 80] according to known methods [of making stable pharmaceutical protein/antibody formulations] to yield predictable results [i.e., an already stable PEGylated anti-human NGF antibody formulation in phosphate buffer], reasonably supports a prima facie case of obviousness, especially given a finite number of predictable solutions [i.e,, stable protein formulations using well known and routinely used buffers within their standard pH buffering ranges] where it would be obvious to try based on the teachings of the ‘238 and ‘090 publications.  The rejection is maintained herein.
8.         The following new ground of rejection is necessitated by Applicants’ amendment filed on 8/5/22.
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1, 2, 7-10 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.

The specification or the original claims as filed does not provide a written description the phrases “wherein an increased amount of acidic related substance after storage at 25oC for 4 weeks is 8% or less”.  Applicants assert that the currently added limitation is found from the specification in Tables 10 after comparison of samples F1-3 before and after the storage.  The calculated ranges are 3.6%. 4.5% or 7.2%. The currently amended range is not supported by the original claims or instant specification. Given that the specification supports for less than 10% ([0015]), for consistency and clarity, Applicant is advised to amend the claims to recite less than 10%.

The instant claims now recite a limitation which was not clearly disclosed in the specification as filed, and now changes the scope of instant disclosure as filed. 

Such limitations recited in the present claims, which did not appear in the specification as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C.112.

11.	No claims are allowable.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
August 25, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644